UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 00-4370
LESHIVIAS MONTA ALLEN, a/k/a
Kevin Johnson, a/k/a Scoop,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Huntington.
                Robert C. Chambers, District Judge.
                            (CR-99-228)

                      Submitted: October 26, 2000

                      Decided: November 21, 2000

   Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Hunt L. Charach, Federal Public Defender, Brian J. Kornbrath, Assis-
tant Federal Public Defender, Charleston, West Virginia, for Appel-
lant. Rebecca A. Betts, United States Attorney, John C. Parr,
Assistant United States Attorney, Charleston, West Virginia, for
Appellee.
2                       UNITED STATES v. ALLEN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Leshivias Monta Allen pled guilty to an information charging that
he distributed cocaine base (crack) on November 2, 1999, in violation
of 21 U.S.C.A. § 841(a) (West 1999). He was sentenced to a term of
100 months imprisonment and three years supervised release under
§ 841(b)(1)(C). Allen’s attorney has filed a brief pursuant to Anders
v. California, 386 U.S. 738 (1967), raising two issues: the district
court’s enhancement of his offense level for possession of a firearm
during the offense, see U.S. Sentencing Guidelines Manual
§ 2D1.1(b)(1) (1998), and the court’s failure to provide a statement of
its reasons for the enhancement. Allen has been informed of his right
to file a pro se supplemental brief, but has not done so. We affirm.

   For several weeks in the fall of 1999, Allen resided with a number
of people in an apartment in Huntington, West Virginia, where crack
was being sold. Allen participated in one sale of crack to a confiden-
tial informant, and the government obtained evidence that he sold
crack on other occasions as well. One witness reported that Allen pos-
sessed a firearm during some of the drug transactions. When a search
warrant was executed at the apartment, shotgun shells were recov-
ered, but no gun was found. Allen told investigators that two of the
occupants of the apartment bought a "long gun" after they were
attacked at a local club.

   Allen filed no objections to the probation officer’s calculation of
his offense level in the presentence report, and the district court
adopted the presentence report without discussion. In the Anders
brief, Allen’s attorney suggests that the district court plainly erred in
making the two-level enhancement for possession of a firearm during
the offense because the government did not show that it was not
clearly improbable that the firearm was connected to the offense. See
USSG § 2D1.1, comment. (n.3). Because the firearm was present in
                       UNITED STATES v. ALLEN                         3
the place where the crack was sold, and no question was raised at sen-
tencing as to whether it was clearly improbable that the firearm was
connected to the offense, the district court did not plainly err in mak-
ing the enhancement. See United States v. Olano, 507 U.S. 725, 731-
32 (1993) (to obtain reversal, defendant must show error that was
plain, affected substantial rights, and seriously affects the fairness,
integrity, or public reputation of judicial proceedings). Moreover, the
district court may adopt the recommended findings in the presentence
report without specific explanation if the defendant has not ques-
tioned them. See United States v. Terry, 916 F.2d 157, 162 (4th Cir.
1990).

   Pursuant to Anders, this court has reviewed the record for revers-
ible error and found none. We therefore affirm the conviction and
sentence. We deny Allen’s motion for new appointed counsel. This
court requires that counsel inform his client, in writing, of his right
to petition the Supreme Court of the United States for further review.
If the client requests that a petition be filed, then counsel may move
this court for leave to withdraw from representation. Counsel’s
motion must state that a copy thereof was served on the client. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                           AFFIRMED